Citation Nr: 1749438	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  09-44 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for the residuals of a fractured large toe of the left foot prior to April 10, 2017; and a rating in excess of 10 percent disabling, thereafter. 


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran had active duty service from April 2000 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  As the Veteran now resides overseas, jurisdiction lies with the Pittsburgh Foreign Cases Office (Foreign Office) in Pittsburgh, Pennsylvania.

In April 2015, the Board remanded this matter for further development.  Review of the completed development related to the Board's prior remand reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In May 2017, the RO granted a 10 percent disability rating for residuals of a fractured large toe of the left foot, effective April 10, 2017.  This decision constitutes a partial grant of the benefits sought on appeal.  As the Veteran's claim was not granted in full, the issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The issue of entitlement to service connection for bilateral pes planus has been raised by the record in a June 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. §  19.9 (b) (2016).  The Veteran is advised, however, that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2016).  See also 79 Fed. Reg. 57660  (Sep. 25, 2014)  (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)


FINDING OF FACT

Throughout the period on appeal, the Veteran's residuals of a fractured large toe of the left foot has been manifested by complaints of pain after prolonged standing and walking, and is productive of no more than a moderate impairment of the left foot.


CONCLUSION OF LAW

Throughout the period on appeal, the criteria for a 10 percent rating, but no higher, for the residuals of a fractured large toe of the left foot were met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5283 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2016).  
The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, VA's duty to notify was satisfied by a letter in August 2007.  

VA also has a duty to assist the claimant in the development of a claim. This duty includes assisting the Veteran with the development of facts pertinent to the appeal, including the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service treatment records, private treatment records, statements from the Veteran, and VA examination reports.  The Board finds the October 2007 and April 2017 examinations adequate for rating purposes as they effectively evaluated and reported the Veteran's functional limitations due to his service-connected disability.  The Board is not aware of the existence of any additional identified evidence that has not been obtained.  Accordingly, the Board finds that the duty to assist has been fulfilled.  

Entitlement to an Increased Rating for a Foot Disability

The Veteran contends that he is entitled to a higher disability rating due to residual functional impairment caused by an injury in March 2007 when his left foot was run over by a vehicle.  The Veteran was granted service-connection for the residuals of a fractured large toe of the left foot in November 2007.  An initial noncompensable rating was assigned prior to April 10, 2017, and a 10 percent rating has been granted from April 10, 2017 to the present.  

In June 2017, the Veteran stated that he believed that the 10 percent rating should "be backdated" to the date service connection was granted.   He also indicated that a higher rating was possible due to traumatic arthritis that resulted from his injury, and bilateral flat foot that he asserts was caused by compensating for the residuals of his left foot injury.  
(With regard to the Veteran's arguments that the symptoms of bilateral flat feet warrant a higher rating, the Board notes that the Veteran filed service connection for a left foot injury and was granted service connection for the residuals of a left toe fracture.  The Board notes that flat foot, particularly bilateral flatfoot, is a separate disability.  To the extent that the disability was caused by or due to the service-connected left foot disability, the Board notes that the Veteran must separately file for service connection on a secondary basis.)  
The Veteran's current 10 percent rating was granted pursuant to Diagnostic Code 5299-5283.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R. § 4.27  provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99. 38 C.F.R. § 4.27. Here, the hyphenated diagnostic code indicates that an unlisted musculoskeletal condition (DC 5299) is rated under the criteria for tarsal, or metatarsal bones, malunion of, or nonunion of (DC 5283).  See 38 C.F.R. § 4.20.
Under Diagnostic Code 5283, a 10 percent evaluation is warranted where there is moderate disability due to the malunion or nonunion of the tarsal or metatarsal bones.  Where the level of disablement is moderately severe, a 20 percent rating is assignable and where there is severe disablement, a 30 percent rating is for assignment.  Also, it is noted that a 40 percent rating should be assigned if there is loss of use of the foot.  38 C.F.R. § 4.71a Diagnostic Code 5283. 
The words "moderate" "moderately severe," and "severe," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.
Great care is to be exercised in the selection of the diagnostic code number. 38 C.F.R. § 4.27 (2016).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  See 38 C.F.R. § 4.20 (2016) (providing for consideration of functions affected, anatomical localization, and symptomatology in assigning a diagnostic code).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
The Board finds that Diagnostic Code 5283 is appropriate to evaluate the Veteran's disability as the medical evidence indicates that the Veteran did have an initial fracture of the great toe of the left foot and small fracture fragments arising from the first and second cuneiform bones of the left foot that may have resulted in residual malunion or nonunion.  Further, no other applicable diagnostic code provides rating criteria that would warrant a higher rating during the appeal period based upon the Veteran's residual symptoms.  

The Veteran's residual left foot disability was evaluated during VA examinations in September 2009, April 2011, and April 2017.
During the September 2009 examination, the Veteran reported that he injured his left foot in March 2007 when his foot was run over by a vehicle.  He fractured the large toe and injured the Lisfranc ligament.  He reported daily aching pain located at lateral aspect of midfoot, which was worse with prolonged standing or walking. Functional limitations were reported to include: limiting walking to one mile and standing to thirty minutes.  It was noted that the Veteran's condition was causing increased absenteeism and was causing difficulty working as instructor due to standing for prolonged periods.  Flare-ups of increased burning pain in the foot were noted to last one day, occur approximately twice per month, and would result after prolonged weight bearing. Diagnostic studies did not show any arthritis and were reported to be normal.  
A CT of the left foot in October 2007, however, documented multiple small fracture fragments arising from the first and second cuneiform bones.  
In April 2011, the Veteran was scheduled for a VA examination of the left foot; however, no objective findings were reported.
The Veteran's left foot was evaluated again during an examination in April 2017.  The examiner noted that the Veteran had diagnoses that included: flat foot of both feet, metatarsalgia of the left foot, and traumatic arthritis of the left foot.  The examiner noted that the Veteran's injury resulted in a fractured great toe and lateral metatarsals that fractured.  Subsequently, the way he walked altered so that he developed a secondary left-sided chronic shin splint syndrome.  The examiner noted that the Veteran indicated reports of pain and that the midfoot bones of his left foot were sore. Flare-ups, which occur after prolonged standing and walking, were reported to occur three to four times per month.  During these flare-ups, the Veteran reported pain along the entire inner foot margin and at the outer foot margin. Functional loss due to the Veteran's condition included: less movement than normal, pain on movement, pain on weight bearing, interference with standing, pain after walking about a mile and an inability to stand more than an hour. 
An MRI dated April 2017 was noted to be significant for posttraumatic osteoarthritis status post left foot fractures.   
Upon review of the evidence of record, the Board finds that a rating of 10 percent is warranted throughout the appeal period based upon moderate symptoms and resulting functional limitations caused by the residuals of a fractured large toe of the left foot.  Under Diagnostic Code 5283, a 10 percent rating is warranted for moderate disability resulting from malunion or nonunion of tarsal or metatarsal bones.  The Board notes that this diagnostic code specifically contemplates multiple bone fractures with malunions or nonunions, so it would consider all of the Veteran symptoms from his the fractured great toe and any other residual fractures under the same rating criteria.  Further, the Board finds that the functional limitations reported by the Veteran due to this disability do not more nearly approximate moderately severe or severe limitation.  The Veteran is noted to be able to walk about a mile before the onset of pain and he can stand for almost an hour without pain.  The evidence also does not indicate that the Veteran's condition warrants the use of a cane or a wheelchair.  While the Veteran is prescribed orthotics related to his condition, the frequency of use is only occasional.  Accordingly, the Board finds that a 10 percent rating, but no higher, under DC 5283 is warranted throughout the appeal period.  
The Board also finds that a higher evaluation is not warranted under any of the other applicable diagnostic codes.  
The Veteran was noted to have metatarsalgia (DC 5279); however, a 10 percent rating is the highest rating available under this diagnostic code.  A 10 percent rating is also the highest rating available for hammertoe, which would only provide a noncompensable rating for only the second and third toes demonstrated by the Veteran's 2017 examination.  

"Foot injuries, other" are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  A moderate disability is rated at 10 percent, a moderately severe disability is rated at 20 percent, and a severe disability is rated at 30 percent.  Actual loss of use of the foot is rated at 40 percent.  Here, the Board again finds that the Veteran's functional loss does not demonstrate greater than "moderate" impairment, and does not more nearly approximate "moderately severe" impairment due to the Veteran's foot disability.  Accordingly, a higher evaluation under DC 5284 is not available.  

The Board also finds that a higher rating is not available based upon the Veteran's documented traumatic arthritis of the left foot under DC 5010 or DC 5003.  Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is evaluated under DC 5003 (arthritis degenerative).  Degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint or group of minor joints.  In the absence of limitation of motion, a 10 percent rating is warranted for degenerative arthritis of two or more major joints or two or more minor joint groups, and a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Here, the Veteran's condition does not indicate arthritis of more than one group of minor joints and has not resulted in periods of prescribed bed rest (incapacitating episodes); accordingly, a higher evaluation under DC 5010, 5003 is not available.  
As noted above, the Veteran is not currently service-connected for pes planus; therefore, a higher evaluation based upon symptoms due to pes planus is not available at this time. 
The Board has also considered whether any of these diagnostic codes would warrant a separate evaluation.  DC 5283 considers severe, moderately severe, and moderate disability related to the Veteran's service connected condition and the resulting functional limitation.  The Board finds that the symptoms contemplated by the DC 5010 and 5279 would overlap with the symptoms of pain and reduced movement contemplated by the Veteran's rating under DC 5283.  Accordingly, a separately assigned rating based upon the Veteran's symptoms related to the Veteran's arthritis and metatarsalgia would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  As noted above, the Veteran's hammertoes would not warrant a compensable rating, so a separate compensable rating is not warranted.  

In sum, for the period on appeal, a rating of 10 percent, but no higher, is warranted for the residuals of a fractured large toe of the left foot.  To the extent, that the Veteran argues that a higher evaluation is warranted, a preponderance of the evidence is against the claim and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Throughout the appeal period, entitlement to a 10 percent rating for the residuals of a fractured large toe of the left foot, but no higher, is granted, subject to the regulations governing the award of monetary benefits.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


